Citation Nr: 1100835	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-37 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to individual unemployability due to service-
connected disabilities (TDIU) prior to June 21, 2007.


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had service from May 1943 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded in 
June 2009 for further development.  

A November 2007 rating decision granted entitlement to a TDIU, 
effective June 21, 2007.  This constitutes only a partial grant 
of the benefit sought on appeal as TDIU was not granted from the 
date of claim.  AB v. Brown, 6 Vet. App. 35 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a June 2009 remand, the Board noted that the RO denied 
entitlement to a TDIU in December 2006.  The Veteran filed a 
notice of disagreement in April 2007.  In a November 2007 rating 
decision, the RO granted entitlement to a TDIU, effective June 
21, 2007; however, as the Veteran's claim for a TDIU was received 
in May 2006, this constituted only a partial grant of the benefit 
sought on appeal.  AB, 6 Vet. App. 35.  As noted in the June 2009 
remand, a statement of the case was needed addressing the issue 
of entitlement to TDIU prior to June 21, 2007.  The case was 
returned to the RO for appropriate consideration and issuance of 
a statement of the case with regard to such issue.  Manlincon v. 
West, 12, Vet. App. 238 (1999).  However, although not clear from 
the record, it appears that the claims file was sent to VA's 
Central Office for a determination on an unrelated matter.  It 
was then returned to the Board, but a statement of the case has 
not been issued as directed in the June 2009 remand.  The record 
does not suggest that the Veteran has otherwise withdrawn his 
notice of disagreement.

The Board points out that a claim for a TDIU is essentially a 
claim for an increased rating.  The RO's grant of TDIU in this 
case cannot be viewed as a full grant of the benefit sought 
because the RO did not grant TDIU for the entire period 
contemplated by the TDIU claim; it only assigned a TDIU from June 
21, 2007.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

With regard to the issue of entitlement to 
a TDIU for the period prior to June 21, 
2007, appropriate action should be taken 
pursuant to 38 C.F.R. § 19.26 in response 
to the April 2007 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so the Veteran may 
have the opportunity to complete the appeal 
by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

